
	
		II
		Calendar No. 64
		112th CONGRESS
		1st Session
		S. 623
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Kohl (for himself,
			 Mr. Graham, Mr.
			 Leahy, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 19, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend chapter 111 of title 28, United States Code,
		  relating to protective orders, sealing of cases, disclosures of discovery
		  information in civil actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2011.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions
				on protective orders and sealing of cases and settlements
						(a)(1)In any civil action
				in which the pleadings state facts that are relevant to the protection of
				public health or safety, a court shall not enter, by stipulation or otherwise,
				an order otherwise authorized under rule 26(c) of the Federal Rules of Civil
				Procedure restricting the disclosure of information obtained through discovery,
				an order approving a settlement agreement that would restrict the disclosure of
				such information, or an order restricting access to court records unless in
				connection with such order the court has first made independent findings of
				fact that—
								(A)such order would
				not restrict the disclosure of information which is relevant to the protection
				of public health or safety; or
								(B)(i)the public interest
				in the disclosure of past, present, or potential health or safety hazards is
				outweighed by a specific and substantial interest in maintaining the
				confidentiality of the information or records in question; and
									(ii)the requested
				order is no broader than necessary to protect the confidentiality interest
				asserted.
									(2)No order entered
				as a result of the operation paragraph (1), other than an order approving a
				settlement agreement, may continue in effect after the entry of final judgment,
				unless at the time of, or after, such entry the court makes a separate finding
				of fact that the requirements of paragraph (1) continue to be met.
							(3)The party who is
				the proponent for the entry of an order, as provided under this section, shall
				have the burden of proof in obtaining such an order.
							(4)This section shall
				apply even if an order under paragraph (1) is requested—
								(A)by motion pursuant
				to rule 26(c) of the Federal Rules of Civil Procedure; or
								(B)by application
				pursuant to the stipulation of the parties.
								(5)(A)The provisions of
				this section shall not constitute grounds for the withholding of information in
				discovery that is otherwise discoverable under rule 26 of the Federal Rules of
				Civil Procedure.
								(B)A court shall not
				approve any party’s stipulation or request to stipulate to an order that would
				violate this section.
								(b)(1)In any civil action
				in which the pleadings state facts that are relevant to the protection of
				public health or safety, a court shall not approve or enforce any provision of
				an agreement between or among parties, or approve or enforce an order entered
				as a result of the operation of subsection (a)(1), to the extent that such
				provision or such order prohibits or otherwise restricts a party from
				disclosing any information relevant to such civil action to any Federal or
				State agency with authority to enforce laws regulating an activity relating to
				such information.
							(2)Any such
				information disclosed to a Federal or State agency shall be confidential to the
				extent provided by law.
							(c)(1)Subject to
				paragraph (2), a court shall not enforce any provision of a settlement
				agreement described under subsection (a)(1) between or among parties that
				prohibits 1 or more parties from—
								(A)disclosing the
				fact that such settlement was reached or the terms of such settlement, other
				than the amount of money paid; or
								(B)discussing a civil
				action, or evidence produced in the civil action, that involves matters
				relevant to the protection of public health or safety.
								(2)Paragraph (1)
				applies unless the court has made independent findings of fact that—
								(A)the public
				interest in the disclosure of past, present, or potential public health or
				safety hazards is outweighed by a specific and substantial interest in
				maintaining the confidentiality of the information or records in question;
				and
								(B)the requested
				order is no broader than necessary to protect the confidentiality interest
				asserted.
								(d)When weighing the
				interest in maintaining confidentiality under this section, there shall be a
				rebuttable presumption that the interest in protecting personally identifiable
				information relating to financial, health or other similar information of an
				individual outweighs the public interest in disclosure.
						(e)Nothing in this
				section shall be construed to permit, require, or authorize the disclosure of
				classified information (as defined under section 1 of the Classified
				Information Procedures Act (18 U.S.C.
				App.)).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders
				and sealing of cases and
				settlements.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect 30
			 days after the date of enactment of this Act; and
			(2)apply only to
			 orders entered in civil actions or agreements entered into on or after such
			 date.
			
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2011.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions on
				protective orders and sealing of cases and settlements
						(a)(1)Except as provided
				under subsection (e), in any civil action in which the pleadings state facts
				that are relevant to the protection of public health or safety, a court shall
				not enter, by stipulation or otherwise, an order otherwise authorized under
				rule 26(c) of the Federal Rules of Civil Procedure restricting the disclosure
				of information obtained through discovery, an order approving a settlement
				agreement that would restrict the disclosure of such information, or an order
				restricting access to court records unless in connection with such order the
				court has first made independent findings of fact that—
								(A)such order would not
				restrict the disclosure of information which is relevant to the protection of
				public health or safety; or
								(B)(i)the public interest
				in the disclosure of past, present, or potential health or safety hazards is
				outweighed by a specific and substantial interest in maintaining the
				confidentiality of the information or records in question; and
									(ii)the requested order is
				no broader than necessary to protect the confidentiality interest
				asserted.
									(2)No order entered as a
				result of the operation paragraph (1), other than an order approving a
				settlement agreement, may continue in effect after the entry of final judgment,
				unless at the time of, or after, such entry the court makes a separate finding
				of fact that the requirements of paragraph (1) continue to be met.
							(3)The party who is the
				proponent for the entry of an order, as provided under this section, shall have
				the burden of proof in obtaining such an order.
							(4)This section shall apply
				even if an order under paragraph (1) is requested—
								(A)by motion pursuant to
				rule 26(c) of the Federal Rules of Civil Procedure; or
								(B)by application pursuant
				to the stipulation of the parties.
								(5)(A)The provisions of
				this section shall not constitute grounds for the withholding of information in
				discovery that is otherwise discoverable under rule 26 of the Federal Rules of
				Civil Procedure.
								(B)A court shall not approve
				any party’s stipulation or request to stipulate to an order that would violate
				this section.
								(b)(1)In any civil action
				in which the pleadings state facts that are relevant to the protection of
				public health or safety, a court shall not approve or enforce any provision of
				an agreement between or among parties, or approve or enforce an order entered
				as a result of the operation of subsection (a)(1), to the extent that such
				provision or such order prohibits or otherwise restricts a party from
				disclosing any information relevant to such civil action to any Federal or
				State agency with authority to enforce laws regulating an activity relating to
				such information.
							(2)Any such information
				disclosed to a Federal or State agency shall be confidential to the extent
				provided by law.
							(c)(1)Subject to
				paragraph (2), a court shall not enforce any provision of a settlement
				agreement described under subsection (a)(1) between or among parties that
				prohibits 1 or more parties from—
								(A)disclosing the fact that
				such settlement was reached or the terms of such settlement, other than the
				amount of money paid; or
								(B)discussing a civil
				action, or evidence produced in the civil action, that involves matters
				relevant to the protection of public health or safety.
								(2)Paragraph (1) applies
				unless the court has made independent findings of fact that—
								(A)the public interest in
				the disclosure of past, present, or potential public health or safety hazards
				is outweighed by a specific and substantial interest in maintaining the
				confidentiality of the information or records in question; and
								(B)the requested order is no
				broader than necessary to protect the confidentiality interest asserted.
								(d)When weighing the
				interest in maintaining confidentiality under this section, there shall be a
				rebuttable presumption that the interest in protecting personally identifiable
				information relating to financial, health or other similar information of an
				individual outweighs the public interest in disclosure.
						(e)Nothing in this
				section—
							(1)shall prohibit a court
				from entering an order that would restrict the disclosure of information, or an
				order restricting access to court records, if in either instance such order is
				necessary to protect from public disclosure—
								(A)information classified
				under criteria established by an Executive order to be kept secret in the
				interest of national defense or foreign policy; or
								(B)intelligence sources and
				methods; or
								(2)shall be construed to
				permit, require, or authorize the disclosure of information that—
								(A)is classified under
				criteria established by an Executive order to be kept secret in the interest of
				national defense or foreign policy; or
								(B)reveals intelligence
				sources and
				methods.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders and
				sealing of cases and
				settlements.
					
					.
			3.Effective date and
			 applicationThe amendments
			 made by this Act shall—
			(1)take effect 30 days after
			 the date of enactment of this Act;
			(2)apply only to orders
			 entered in civil actions or agreements entered into on or after the effective
			 date of this Act; and
			(3)not provide a basis for
			 the—
				(A)granting of a motion to
			 reconsider, modify, amend or vacate a protective order or settlement order
			 entered into before the effective date of this Act; or
				(B)reversal on appeal of a
			 protective order or settlement order entered into before the effective date of
			 this Act.
				
	
		May 19, 2011
		Reported with an amendment
	
